 


109 HR 1421 IH: Resource Efficient Appliance Incentives Act of 2005.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1421 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Nussle (for himself, Mr. Tanner, Mr. Latham, Mr. King of Iowa, Mr. Boswell, Mrs. Johnson of Connecticut, Mr. Lewis of Kentucky, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow for an energy efficient appliance credit. 
 
 
1.Short titleThis Act may be cited as the Resource Efficient Appliance Incentives Act of 2005.. 
2.Credit for energy efficient Appliances 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Energy efficient appliance credit 
(a)General rule 
(1)In generalFor purposes of section 38, the energy efficient appliance credit determined under this section for the taxable year is an amount equal to the sum of the credit amounts determined for each type of qualified energy efficient appliance. 
(2)Credit amountsThe credit amount determined for a type of qualified energy efficient appliance is the sum of— 
(A)the applicable amount determined under subsection (b) with respect to a qualified energy efficient appliance, multiplied by 
(B)the number of such appliances produced by the taxpayer in the United States during the calendar year ending with or within the taxable year. 
(b)Applicable amount; eligible productionFor purposes of subsection (a)— 
(1)Applicable amount 
(A)In generalThe applicable amount determined under this subsection is the amount determined under the following table: 
 
 
Qualified Energy Efficient ApplianceProduced in calendar year—Applicable amount is— 
 
Clothes washer with at least 1.42 MEF2005$50 
Clothes washer with MEF at least Energy Star level in effect in 20072005, 2006, or 2007$100 
Clothes washer with MEF at least Energy Star level in effect in 20102008, 2009, or 2010$150 
Dishwasher with EF at least Energy Star level in effect in 20072006, 2007, 2008, or 2009$75 
Refrigerator consuming at least 15 percent less kilowatt hours per year than 2001 energy conservation standard2005 or 2006$100 
Refrigerator consuming at least 20 percent less kilowatt hours per year than 2001 energy conservation standard2005, 2006, 2007, 2008, or 2009$150 
Refrigerator consuming at least 25 percent less kilowatt hours per year than 2001 energy conservation standard2010$150  
(B)Other appliancesIn the case of any appliance not described in the table in subparagraph (A), the applicable amount shall be zero. 
(2)Eligible production 
(A)In generalThe eligible production in a calendar year with respect to each type of energy efficient appliance described in the table in paragraph (1) is the excess of— 
(i)the number of appliances of such type which meet the energy efficiency described for such type in the table in paragraph (1) and which are produced by the taxpayer during such calendar year, over 
(ii)the average number of appliances of such type which meet the energy efficiency described for such type in the table in paragraph (1) and which were produced by the taxpayer (or any predecessor) during the preceding 3-calendar year period.  
(B)Special rule for 2005 productionFor purposes of determining eligible production for calendar year 2005— 
(i)only production after the date of enactment of this section shall be taken into account under subparagraph (A)(i), and 
(ii)the amount taken into account under subparagraph (A)(ii) shall be an amount which bears the same ratio to the amount which would (but for this subparagraph) be taken into account under subparagraph (A)(ii) as— 
(I)the number of days in calendar year 2005 after the date of enactment of this section, bears to 
(II)365. 
(c)Limitations 
(1)Aggregate credit amount allowedThe aggregate amount of credit allowed under subsection (a) with respect to a taxpayer for all taxable years shall not exceed $75,000,000, reduced by the amount of the credit allowed under subsection (a) to the taxpayer (or any predecessor) for any prior taxable year. 
(2)Amount allowed for certain appliances 
(A)In generalIn the case of appliances described in subparagraph (B), the aggregate amount of the credit allowed under subsection (a) with respect to a taxpayer for all taxable years shall not exceed $35,000,000, reduced by the amount of the credit allowed under subsection (a) to the taxpayer (or any predecessor) for any prior taxable year with respect to such appliances. 
(B)Appliances describedThe appliances described in this subparagraph are— 
(i)clothes washers with at least a 1.42 MEF, as described in the table in subsection (b)(1), 
(ii)refrigerators which consume at least 15 percent less kilowatt hours per year than applicable energy conservation standards, as described in such table, and 
(iii)dishwashers described in such table. 
(3)Limitation based on gross receiptsThe credit allowed under subsection (a) with respect to a taxpayer for the taxable year shall not exceed an amount equal to 2 percent of the average annual gross receipts of the taxpayer for the 3 taxable years preceding the taxable year in which the credit is determined. 
(4)Gross receiptsFor purposes of this subsection, the rules of paragraphs (2) and (3) of section 448(c) shall apply. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified energy efficient applianceThe term qualified energy efficient appliance means an appliance described in the table in subsection (b)(1).  
(2)Clothes washerThe term clothes washer means a residential model clothes washer, including a residential style coin operated washer. 
(3)RefrigeratorThe term refrigerator means a residential model automatic defrost refrigerator-freezer which has an internal volume of at least 16.5 cubic feet. 
(4)DishwasherThe term dishwasher means a residential dishwasher subject to the energy conservation standards established by the Department of Energy. 
(5)MEFThe term MEF means the modified energy factor, as determined by the Secretary of Energy. 
(6)Energy factorThe term EF means the energy factor established by the Department of Energy for compliance with the Federal energy conservation standards. 
(7)ProducedThe term produced includes manufactured. 
(8)2001 energy conservation standardThe term 2001 energy conservation standard means the energy conservation standards promulgated by the Department of Energy and effective July 1, 2001.  
(e)Special rulesFor purposes of this section— 
(1)In generalRules similar to the rules of subsections (c), (d), and (e) of section 52 shall apply. 
(2)Controlled group 
(A)In generalAll persons treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a single producer. 
(B)Inclusion of foreign corporationsFor purposes of subparagraph (A), in applying subsections (a) and (b) of section 52 to this section, section 1563 shall be applied without regard to subsection (b)(2)(C) thereof. 
(3)VerificationNo amount shall be allowed as a credit under subsection (a) with respect to which the the taxpayer has not submitted such information or certification as the Secretary, in consultation with the Secretary of Energy, determines necessary.  . 
(b)Conforming amendmentSection 38(b) of the Internal Revenue Code of 1986 (relating to general business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)the energy efficient appliance credit determined under section 45J(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45J. Energy efficient appliance credit . 
(d)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2004, in taxable years ending after such date. 
 
